Appeal by the defendant from a judgment of the Supreme Court, Kings County (Ferdinand, J.), rendered February 28, 1994, convicting her of assault in the second degree (three counts) and criminal possession of a weapon in the fourth degree, upon a jury verdict, and imposing sentence.
Ordered that the judgment is affirmed.
The defendant has failed to preserve her contentions for appellate review, and we decline to reach them in the exercise of our interest of justice jurisdiction (see, CPL 470.05 [2]; People v Balls, 69 NY2d 641; People v Sealy, 220 AD2d 544; People v Udzinski, 146 AD2d 245). Thompson, J. P., Friedmann, Krausman and Florio, JJ., concur.